Filed 4/5/17
               CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION ONE


THE PEOPLE,                              B263744

       Plaintiff and Respondent,         (Los Angeles County
                                         Super. Ct. No. KA105874)
       v.

THUY LE TRUONG,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. George Genesta, Judge. Affirmed in part and
reversed in part.
      Lori Nakaoka, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Kamala D. Harris and Xavier Becerra, Attorneys General,
Gerald A. Engler, Chief Assistant Attorney General, Lance E.
Winters, Senior Assistant Attorney General, Shawn McGahey
Webb, Supervising Deputy Attorney General, and Noah P. Hill,
Deputy Attorney General, for Plaintiff and Respondent.
       Defendant and appellant Thuy Le Truong appeals from the
judgment of conviction based on illegal possession of bank-issued
credit cards and bank customer account and identifying
information. In count 1, Truong was charged with acquisition or
retention of access card account information with the intent to
use it fraudulently in violation of Penal Code1 section 484e,
subdivision (d), based on her possession of two Bank of America
credit cards belonging to her neighbors. Count 2 charged the
fraudulent possession of identifying information of multiple
persons pursuant to section 530.5, subdivision (c)(3), based on
Truong’s possession of a spreadsheet containing Wells Fargo
Bank customer account information. Counts 3 and 4 charged
receiving stolen property in violation of section 496, subdivision
(a). Count 3 related to Truong’s possession of the credit cards,
and count 4 was based on Truong’s possession of the customer
account information on the spreadsheet. Count 5 charged
fraudulent possession of identifying information as a
misdemeanor under section 530.5, subdivision (c)(1), based on
Truong’s possession of a coworker’s personal identifying
information. A jury convicted Truong as charged.2
       Truong contends: (1) none of her convictions is supported
by substantial evidence; (2) because she was convicted of theft
under section 484e, subdivision (d), and identity theft under
section 530.5, subdivision (c)(3), she could not also be convicted of


      1   Undesignated statutory references are to the Penal Code.
      2The trial court suspended imposition of sentence and
placed Truong on formal probation for a period of five years, with
the condition that she serve 180 days in county jail.




                                  2
receiving the same stolen property in violation of section 496,
subdivision (a); and (3) two of her counts of conviction must be
reversed because the trial court erroneously admitted evidence of
the credit limit for the stolen credit cards. We agree that section
496 bars dual convictions for theft and receipt of the same
property, and therefore reverse one of Truong’s two counts of
conviction for receiving stolen property. In all other respects, we
affirm.
                        BACKGROUND
       In 2013, Truong worked for Wells Fargo Bank as a
customer service and sales representative, but she functioned
primarily as a private banker. Truong’s private banking duties
gave her access to internal databases containing personal
customer information. Truong worked with other private
bankers, including David Gonzales, whose duties included
soliciting businesses in the community to sign up for Wells Fargo
services. During his solicitations, Gonzales would bring with him
a form containing some preprinted information, including his
“officer portfolio number,” an internal Wells Fargo identification
specific to Gonzales. Wells Fargo expressly trained its private
bankers, including Truong, not to remove paperwork with
personal identifying information from the bank.
       Truong’s next-door neighbors, Isamabi and Johnny Woods,
held a credit card account at Bank of America. After Bank of
America warned Mrs. Woods of suspicious activity on her account,
she deactivated her credit cards and ordered replacement cards
for herself and her husband. Mrs. Woods had Bank of America
send the cards to her home, where she expected them to arrive in
her mailbox, which was unlocked and affixed to a wooden post at
the curb in front of her residence. The cards never arrived.




                                 3
When Mrs. Woods called the bank to report she had not received
the cards, the representative confirmed the cards had been sent
to her home address. At some point in the months after Mrs.
Woods’s call to the bank, Truong returned mail to Mrs. Woods
which was addressed to the Woodses, saying it had been
erroneously delivered to her home. The mail included photos of
the Woodses’ son, but not the credit cards.
       In May 2014, police executed a search warrant for Truong’s
residence. Two Bank of America credit cards were recovered from
Truong’s dresser drawer in her bedroom. The cards bore the
Woodses’ names and did not have any of the usual accompanying
paperwork or envelopes with them. Police also seized two Wells
Fargo documents from Truong’s desk in the home. The first was
a spreadsheet containing 48 customers’ names and account
numbers. The second was a customer account application bearing
Gonzales’s name and credentials. Wells Fargo policy prohibited
Truong from possessing any of this information outside of work.
       In an interview with police following the search, Truong
explained that the credit cards had been “delivered to [her]
house” by “[t]he mailman or something.” When asked why she
had not returned the cards, Truong replied, “I thought, because at
that time I also applied for our Bank of America [sic] and then I
opened it, it was somebody else’s mail.” She later stated that her
father had actually mistakenly opened the envelope containing
the cards, and when she saw them, she thought, “I’m going to
return it. And I leave [sic] it there and totally forgot about it.”
Later she changed her story again, explaining, “I was going to
return them. I opened it and I saw it, I’m like, who is this? I
think next door, but I’m not sure. Either I was going to give it to
next door because I think it was next door but I’m not sure. But
either give it next door or give it to B of A.” When the detective




                                4
pointed out that the cards’ secreted location suggested she had no
intention of returning them, she responded, “I put it on the, on
the bookshelf. Actually I was going to throw it away but I’m
afraid that people might pick it up and I don’t know.”
                           DISCUSSION
      On appeal, Truong contends: (1) none of her convictions is
supported by substantial evidence; (2) the court erred in allowing
convictions for receiving stolen property and other theft offenses
involving the same property; and (3) the court erred in admitting
evidence of the credit limit for the stolen cards.
      Assessing Truong’s substantial evidence claim, “ ‘we review
the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from
which a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt.’ ” (People v. Avila (2009) 46 Cal. 4th
680, 701; People v. Watkins (2012) 55 Cal. 4th 999, 1019–1020.)
We draw all reasonable inferences in favor of the verdict and
presume the existence of every fact the jury could reasonably
deduce from the evidence that supports its findings. (People v.
Maciel (2013) 57 Cal. 4th 482, 515; People v. Kraft (2000) 23
Cal. 4th 978, 1053.) “[U]nless [a witness’s] testimony is physically
impossible or inherently improbable, testimony of a single
witness is sufficient to support a conviction.” (People v. Young
(2005) 34 Cal. 4th 1149, 1181.) “In deciding the sufficiency of the
evidence, a reviewing court resolves neither credibility issues nor
evidentiary conflicts.” (Ibid.; People v. Maury (2003) 30 Cal. 4th
342, 403.) Rather, “ ‘it is the exclusive province of the . . . jury to
determine the credibility of a witness and the truth or falsity of
the facts,’ ” and it is not for us to substitute our judgment for that




                                   5
of the jury’s. (People v. Ochoa (1993) 6 Cal. 4th 1199, 1206.)
Finally, the trier of fact may rely on inferences to support a
conviction where “those inferences are ‘of such substantiality that
a reasonable trier of fact could determine beyond a reasonable
doubt’ that the inferred facts are true. (People v. Raley (1992) 2
Cal. 4th 870, 890–891.)” (People v. Rios (2013) 222 Cal. App. 4th
542, 564.)
       “ ‘The standard of review is the same in cases in which the
prosecution relies mainly on circumstantial evidence. [Citation.]
“ ‘Although it is the duty of the jury to acquit a defendant if it
finds that circumstantial evidence is susceptible of two
interpretations, one of which suggests guilt and the other
innocence [citations], it is the jury, not the appellate court[,]
which must be convinced of the defendant’s guilt beyond a
reasonable doubt. “ ‘If the circumstances reasonably justify the
trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary
finding does not warrant a reversal of the judgment.’ ” ’ ” ’ ”
(People v. Watkins, supra, 55 Cal.4th at p. 1020; People v. Clark
(2011) 52 Cal. 4th 856, 942–943; People v. Rodriguez (1999) 20
Cal. 4th 1, 11.) Reversal on the basis of insufficient evidence is
“unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support [the
conviction].’ ” (People v. Bolin (1998) 18 Cal. 4th 297, 331.)
       Truong’s challenges to her dual convictions for fraudulent
possession of access card information and receiving stolen
property in counts 1 and 3, and for possession of identifying
information and receiving stolen property present questions of
law and statutory interpretation, which we review de novo.
(People v. Prunty (2015) 62 Cal. 4th 59, 71; People v. McGowan
(2015) 242 Cal. App. 4th 377, 380.)




                                  6
      Finally, we review the trial court’s admissibility
determinations for abuse of discretion. (People v. Cox (2003) 30
Cal. 4th 916, 955.) We reverse for abuse of discretion only when
the lower “ ‘ “court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest
miscarriage of justice.” ’ ” (People v. Williams (2008) 43 Cal. 4th
584, 634–635.)
  I.   Truong’s Convictions Are Supported by
       Substantial Evidence
       Truong contends that insufficient evidence supports the
jury’s finding that the Bank of America cards were “ ‘validly
issued to another,’ ” as required by section 484e, subdivision (d).3
That is, the prosecution failed to prove Bank of America had
issued the credit cards found in Truong’s dresser drawer to the
Woodses. Truong contends the prosecution therefore also failed
to prove Truong “ ‘received/concealed or withheld from its owner
property that had been stolen,’ ” as required by section 496,
subdivision (a). (Italics added.) Truong argues that the absence
of evidence such as Bank of America paperwork linking the cards
with the Woodses’ account or the testimony of a Bank of America
custodian of records to identify the cards as validly issued left an
evidentiary void on an element essential to all of the charges, to
wit, that the cards were validly issued to the Woodses. We
disagree.

       3 Section 484e, subdivision (d) provides: “Every person who
acquires or retains possession of access card account information
with respect to an access card validly issued to another person,
without the cardholder’s or issuer’s consent, with the intent to
use it fraudulently, is guilty of grand theft.”




                                 7
       Uncontroverted evidence established that Bank of America
validly issued the credit cards to the Woodses in this case.
Indeed, Truong does not dispute that the Woodses had an existing
Bank of America credit card account or that Mrs. Woods ordered
replacement cards, which should have been delivered through the
mail to the Woodses’ mailbox. Bank of America confirmed it had
sent the cards to Mrs. Woods’s home. Further, Truong
undeniably had the credit cards bearing the Woodses’ names in
her possession, and Mrs. Woods testified that they appeared to be
her missing cards. Finally, Truong herself admitted the cards
had been issued to the Woodses by Bank of America when she
told police she had planned to return the cards the Woodses or to
the bank.
       On the basis of this evidence, the jury could reasonably find
that the bank cards in Truong’s possession were validly issued by
Bank of America and belonged to the Woodses. And any
inferences the jury might have drawn to reach this conclusion
were logical, reasonable, and within the jury’s province to make.
(See People v. Jones (2013) 57 Cal. 4th 899, 965; People v. Coffman
and Marlow (2004) 34 Cal. 4th 1, 89.)
       Truong also contends the prosecution failed to establish any
intent to defraud, as required to convict under sections 484e,
subdivision (d) and 530.5, subdivision (c). With regard to the
credit cards, Truong claims (1) the absence of any evidence that
she tried to use the cards “strongly indicates” she did not intend
to defraud; (2) mere possession does not establish she stole the
cards from the Woodses with intent to defraud; and (3) her
conflicting statements to police fail to show she had the intent to
defraud at the time she acquired the cards. However, as Truong
admits, use of the cards was not an element necessary to prove an
intent to defraud. Accordingly, the lack of evidence of any




                                 8
attempted use of the cards is irrelevant. (People v. Molina (2004)
120 Cal. App. 4th 507, 516.)
       Moreover, although possession alone does not establish an
intent to defraud, a jury could reasonably infer an intent to
defraud from the circumstances surrounding Truong’s possession
of the credit cards. (People v. Smith (1998) 64 Cal. App. 4th 1458,
1469–1470 [determining circumstantial evidence was sufficient to
support a section 484e conviction].) For example, police found the
credit cards unwrapped and without their accompanying
paperwork secreted in a dresser drawer in Truong’s bedroom
months after Mrs. Woods reported them missing. Sometime in
the months after Mrs. Woods reported to the bank that she had
not received the credit cards in the mail, Truong returned mail
belonging to the Woodses that had been misdelivered to Truong’s
residence. The credit cards were not among the pieces of mail
Truong returned. Police also found two Wells Fargo documents
containing identifying information, which Truong should not have
possessed. Finally, Truong’s unclear and contradictory
statements about how she came into possession of the cards and
why she did not return them supported an inference she intended
to defraud.
       With regard to the spreadsheet and account application
Truong had in her possession, Truong argues (1) the absence of
any evidence that she tried to use the cards suggests she did not
intend to defraud through possession of the documents; (2) mere
possession does not prove an intent to defraud; and (3) it was
factually impossible for her use the paperwork fraudulently. Like
a violation of section 484e, subdivision (d), however, use of the
personal identifying information is not an element of a section
530.5, subdivision (c)(3) offense. And as with the credit cards, the
jury could reasonably infer from the circumstances surrounding




                                 9
Truong’s possession of the documents that she had the requisite
intent to defraud. (People v. Lyles (1957) 156 Cal. App. 2d 482, 486
[“intent is rarely susceptible of direct proof and ordinarily must
be inferred from a consideration of all the facts and circumstances
shown in evidence”].) In this regard, the evidence was
overwhelming: Police found not one, but two, different
confidential Wells Fargo documents in Truong’s bedroom; Truong
admitted she knew that Wells Fargo policy prohibited the
possession of such documents outside of work; one of the
documents belonged to a coworker, and Truong’s job
responsibilities did not involve use of this document; Truong’s
purported reason for having the documents—that she was
helping clients receive coverage under the Affordable Care Act—
was implausible; and she also possessed Bank of America credit
cards not belonging to her.
      Finally, factual impossibility is irrelevant to intent and, in
any event, there was no showing that it was factually impossible
for Truong to use the documents fraudulently. As a general
matter, factual impossibility has no bearing on proof of intent:
one can intend to commit fraud, even if in actuality such fraud
would be impossible. (See generally People v. Camodeca (1959)
52 Cal. 2d 142, 147 [“When it is established that the defendant
intended to commit a specific crime . . . it is immaterial that for
some collateral reason he could not complete the intended
crime”].) Here, Truong argues she did not have the requisite
credentials to access any identifying information at Wells Fargo
from the spreadsheet or to use the form bearing Gonzales’s
employee information. This is of no consequence. Truong might
have thought she had the necessary credentials or she might have
devised a way to avoid the credential problem. The evidence
about the extent to which Truong’s credentials would have




                                10
allowed her access to identifying information was unclear, but in
any event, sufficient circumstantial evidence supported the jury’s
finding that Truong intended to defraud, regardless of whether
she could have actually done so.
  II. Truong’s Convictions on Counts 1 and 3 Violate
       the Prohibition Against Dual Convictions for
       Theft and Receipt of Stolen Property, but Her
       Convictions on Counts 2 and 4 Do Not
       A. Truong could not be convicted for both the section
          484e, subdivision (d) offense and receiving stolen
          property under section 496 based on her
          acquisition and possession of the credit cards.
       Section 496, subdivision (a), which defines the crime of
receiving stolen property, provides that “no person may be
convicted both pursuant to this section and of the theft of the
same property.” (People v. Garza (2005) 35 Cal. 4th 866, 871
(Garza).) Truong contends that because she was convicted in
count 1 of a theft offense under section 484e, subdivision (d), she
may not also be convicted under section 496, subdivision (a) for
receiving the same credit cards as stolen property. We agree.
       The prohibition in section 496 against dual convictions
indisputably applies when a defendant has been convicted of
“theft.” (People v. Love (2008) 166 Cal. App. 4th 1292, 1299 (Love);
Garza, supra, 35 Cal.4th at p. 871.) Section 484e is “one of seven
statutes imparting special statutory definitions of ‘theft’ that
apply in the context of access card offenses. (See §§ 484, 484d–
484j.)” (Love, at p. 1299.) Section 484e, subdivision (d) thus
categorizes as “grand theft” the “[acquisition] or . . . possession of
access card account information . . . with the intent to use it
fraudulently.” Because sections 496 and 484e, subdivision (d)




                                  11
“are within the same statutory scheme and use the same term
(‘theft’), we presume that the Legislature intended section 496,
subdivision (a), to apply to section” 484e, subdivision (d). (Ibid.;
People v. Zambia (2011) 51 Cal. 4th 965, 976–977 [“ ‘The words of
the statute must be construed in context, keeping in mind the
statutory purpose, and statutes or statutory sections relating to
the same subject must be harmonized, both internally and with
each other, to the extent possible’ ”].)
       The question here is whether Truong’s conviction on count
1 under section 484e, subdivision (d) constitutes a conviction for
“theft” of the “same property” which was the basis for the charge
in count 3 under section 496, subdivision (a). Plainly it is. The
“property” in both charges is the credit cards. By convicting
Truong under section 484e, subdivision (d), the jury convicted
Truong of grand theft of those credit cards. The jury also
convicted Truong of receiving those same credit cards as stolen
property in violation of section 496, subdivision (a). The plain
language of section 496, subdivision (a) prohibits such a result.
       Accordingly, we reverse Truong’s section 496 conviction for
receiving stolen property in count 3, and affirm the conviction
under section 484e, subdivision (d) for fraudulent acquisition or
possession of access card account information in count 1. (See
People v. Ceja (2010) 49 Cal. 4th 1, 10 [remedy for improper dual
conviction of theft and receiving stolen property is to reverse
receiving charge]; see also Love, supra, 166 Cal.App.4th at
pp. 1298–1300.)




                                 12
       B. Truong’s convictions under sections 530.5,
          subdivision (c)(3) and 496 did not violate the
          prohibition against dual convictions for theft and
          receiving stolen property.
       Truong contends her conviction under section 530.5,
subdivision (c)(3) for possessing the confidential Wells Fargo
documents should be reversed for the same reason. We disagree.
       Unlike section 484e, which defines acquisition or possession
of access card account information as “grand theft,” a section
530.5 offense is outside the statutory scheme governing theft
offenses. Rather than defining a theft offense, section 530.5,
subdivision (c)(3) provides that “[e]very person who, with the
intent to defraud, acquires or retains possession of the personal
identifying information . . . of 10 or more other persons is guilty of
a public offense.” (Italics added.) Although commonly referred to
as “identify theft” (see People v. Vidana (2016) 1 Cal.5th 632, 646,
fn. 14), the Legislature did not categorize the crime as a theft
offense. Thus, while section 484e is found—along with section
496—in part 1, title 13, chapter 5, “Larceny,” section 530.5 is in
chapter 8, “False Personation and Cheats.”
       Truong acknowledges that a violation of section 530.5,
subdivision (c)(3) is not a theft offense, but argues that the
elements of section 530.5, subdivision (c)(3) “are indistinguishable
from the theft elements of possessing the property of another with
the intent to deprive the owner of it or to deprive the owner of a
major portion of the ‘value of the property.’ ”
       To the contrary, we conclude that the section 530.5,
subdivision (c)(3) offense of which Truong was convicted shares
few, if any, of the elements of theft by larceny. “To prove the
crime of theft, the People must prove that: [¶] 1. Someone took
possession of property owned by someone else; [¶] 2. That person




                                 13
took the property without the owner’s consent; [¶] 3. When that
person took the property he/she intended to deprive the owner of
it permanently or to remove it from the owner’s possession for so
extended a period of time that the owner would be deprived of a
major portion of the value or enjoyment of the property; [¶] AND
[¶] 4. That person moved the property, even a small distance,
and kept it for any period of time, however brief.” (CALCRIM No.
1800; see also People v. Davis (1998) 19 Cal. 4th 301, 305.)
       By contrast, in order to prove the violation of section 530.5,
subdivision (c)(3) in count 2 in this case, the prosecution was
merely required to prove that Truong (1) acquired or kept the
personal identifying information of 10 or more other persons and
(2) did so with the intent to defraud another person. (CALCRIM
No. 2041.) Notably absent from these elements is any
requirement—central to the crime of theft—that the information
be stolen at all. Moreover, by obtaining such information, the
defendant does not deprive the rightful owner of it; any number of
people can be in simultaneous possession of the same
information.
       Accordingly, we affirm Truong’s convictions in counts 2 and
4 under sections 530.5, subdivision (c)(3) and 496, subdivision (a).
  III. Any Error in Admitting Evidence of the Credit
       Card Limit Was Harmless
       Even assuming the trial court improperly admitted the
credit card limit evidence, any error was harmless. Credit cards,
by definition, come with credit limits.4 At worst, the credit limit


      4A  credit card is generally defined as a “[s]tandard-size
plastic token, with a magnetic stripe that holds a machine




                                 14
evidence admitted here was superfluous and therefore quite
harmless. (People v. Watson (1956) 46 Cal. 2d 818, 836 [error is
harmless unless “it is reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error”].) Admission of such evidence, even if
erroneous, does not constitute grounds for reversal.
                           DISPOSITION
       Truong’s conviction under Penal Code section 496,
subdivision (a) for receiving stolen property in count 3 is reversed.
In all other respects, the judgment is affirmed.
       CERTIFIED FOR PUBLICATION.



                                           LUI, J.
We concur:



      ROTHSCHILD, P. J.



      CHANEY, J.


readable code. Credit cards are a convenient substitute for cash
or check, and an essential component of electronic commerce and
internet commerce. Credit card holders (who may pay annual
service charges) draw on a credit limit approved by the card-
issuer such as a bank, store, or service provider (an airline, for
example). Cardholders normally must pay for credit card
purchases within 30 days of purchase to avoid interest and/or
penalties.” ( [as of Apr. 4, 2017].)




                                 15